PAUL BATISTA, P.C.
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

April 27, 2021

VIA T/C [google-legal-support@google.com]
Molly O’ Neill, Esq.

1900 Amphitheatre Parkway

Mountainview, CA 94043

Re: Kashmir Gill v. JUS Broadcasting Corp., et al.
1:19-cv-04216 (ILG) (PK)

Dear Ms. O’ Neill:
I represent defendants in the above-entitled litigation.

I now have possession of document 111-1, which is entitled “Order Regarding Non-
Production of Documents.” An exact copy of the order is enclosed.

I obviously cannot interpret the order for Google insofar as it applies to Google. I do note
that §4 and §5, to the extent they mention me by name, are clear and I will of course immediately
comply as soon as Google does.

In compliance with 94 of the enclosed Order, my office address and e-mail address are as
stated above.

Sincerely yours,

PB/wg Paul Batista
cc: Hon. Peggy Kuo

Alan Ackerman, Esq.

Ms. Penny Sandhu

Encl.
Case 1:19-cv-04216-ILG-PK Document 111-1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

KASHMIR GILL,
Plaintiff,

-against-

JUS BROADCASTING CORP, JUS PUNJABI,

LLC, JUS ONE, CORP., JUS BROADCASTING

CORP PVT LTD, AND PENNY SANDHU,
Defendants.

Filed 04/25/21 Page 1 of 2 PagelD #: 1402

ORDER REGARDING NON-
PRODUCTION OF DOCUMENTS

19-cv-04216 (ILG) (PK)

Before the Court is the parties’ joint motion for production of certain communications by

Google Inc. (“Google”). Having heard the parties and considered their submissions, the Court

FINDS and ORDERS as follows:

1. In an email communication dated February 23, 2021 to attorney Alan Ackerman, Molly

O’Neil stated, “I want to flag that it does not appear that kashmirgill@jusbroadcasting.com

currently exists in our systems. As such, we would not have any content data to produce

for that account.” She further stated, “We are looking into why we are unable to locate the

kashmirgill@jusbroadcasting.com account. If we determine that we do have tesponsive

recotds, we can work with you to add kashmirgill@jusbroadcasting.com to the order

[requesting production of documents].”

2. Ina further email communication dated March 29, 2021 to Mr. Ackerman, Ms. O’Neil stated

that the kashmirgill@jusbroadcasting.com account “no longer appears to exist in our

systems.”

3. The Court directs Google to provide a sworn affidavit, no later than May 12, 2021, stating

the basis for its conclusion that the kashmirgill@jusbroadcasting.com account no longer

appears to exist in its systems. If the account was deleted, Google shall state when such

1
Case 1:19-cv-04216-ILG-PK Document 111-1 Filed 04/25/21 Page 2 of 2 PagelD #: 1403

deletion occurred and the circumstances under which it was deleted, If emails associated
with the account were deleted on different dates, Google shall state what those dates were.
If the account is located by May 12, 2021, Google shall state the procedures necessary to
produce emails associated with the account.

4. Google is directed to send the affidavit to Paul A. Batista, Esq., counsel for Penny Sandhu,
the registered administrator for the G Suite domain jusbroadcasting.com.

5. Paul A. Batista, is ordered to provide a copy of this Order to Google no later than April
28, 2021, including an address or email address where the affidavit shall be sent.
Upon receipt of the affidavit from Google, Mr. Batista is ordered to file it with the Court

immediately.

SO ORDERED:

ae

PEGGY KUO
United States Magistrate Judge

Dated: Brooklyn, New York
April 25, 2021
